Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               13-NOV-2020
                                                               08:06 AM
                                                               Dkt. 73 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                 THIRD EXTENSION OF ORDER REGARDING
         TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
     HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
        (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
      and Chief Judge Ginoza, assigned by reason of vacancy,
            with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.




      1
         See Concurrence and Dissent Re: Order Regarding Temporary Extension
of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule 10(a),
(b), and (c), filed on August 20, 2020.
Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

          In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).     As a result, additional time was required to

be afforded for arraignments in order to give sufficient

opportunity for those released from OCCC to self-isolate or

quarantine for possible COVID-19 exposure as necessary and to

ensure the health and safety of court users and personnel.

          Thus, on August 18, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c),”

which provided that the first circuit may temporarily extend the

time requirements for arraignments no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to utilize remote technology whenever possible.      Since

then, as the COVID-19 cases continued to remain high, this court

extended the provisions of the August 18, 2020 order.

Currently, the August 18, 2020 order, as extended, expires on

November 16, 2020.

          The rate of positive COVID-19 cases and

hospitalizations on O‘ahu, including at OCCC, continues to

                                   2
fluctuate.    These evolving conditions require flexibility and

vigilance, and the continued need to protect the health and

safety of court users and Judiciary personnel during this

unprecedented time remains paramount.      Thus, a further extension

of the August 18, 2020 order for first circuit criminal matters

is necessary.

             Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, Hawai‘i Revised Statutes §§ 601-1.5 and

602-5(a)(6), and Governor David Y. Ige’s Emergency

Proclamations,

             IT IS HEREBY ORDERED that the August 18, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)” for

first circuit criminal matters is further extended until

December 31, 2020, unless otherwise further modified or

extended.

             Dated:   Honolulu, Hawaiʻi, November 13, 2020.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Lisa M. Ginoza




                                    3